Title: From John Adams to James Monroe, 6 March 1820
From: Adams, John
To: Monroe, James



Dear Sir.
Montezillo March 6th. 1820

I ought not o have delaid an acknowledgement of your favour of February 20th. and the Volume of the Journal of the Federal Convention which attended it—The Volume shows that our present inestimable Constitution cost the Venerable Characters who composed it—much anxiety, debate, and difficulty—But a Candid and liberal disposition on all hands resulted in the—“preclarum singulare quiet”—which we now so happily enjoy, may it be perpetual—
I think it impossible that the present question concerning Missouri can shake its solid foundations—which way so–ever the question may be Constitutionally and legally determined, I hope all will submit, and acquiesce in it kindly—But I am trespassing beyond my boundary line—with entire satisfaction in your Public Administration—and / great and sincere Esteem for your Person— / I have the Honor, to be Sir / your most obedient & / most humble Servant
John Adams.